Information was filed in the district court of Nowata county, charging J.T. Johnson with perjury. *Page 134 
A demurrer was filed, on the ground that the information did not state facts sufficient to constitute an offense against the laws of the State of Oklahoma. This demurrer was sustained, and the defendant discharged; and the state appeals from the order sustaining the demurrer.
An examination of the information shows conclusively that it is fatally defective, and that the demurrer was properly sustained. The information is based upon an instrument upon which perjury cannot be predicated. The instrument itself was only verified upon belief, and the information pleads conclusions, where facts are essential. We are unable to see how an elaborate opinion in this case would serve any good purpose.
Without going into details, therefore, the judgment is affirmed.